Citation Nr: 0504377	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-11 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which granted service 
connection and assigned a 30 percent evaluation for PTSD, 
effective April 4, 2002.  

In February 2004, the Board remanded the case with 
instructions that the RO obtain outstanding medical records, 
to assure that all notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), 
and to issue the veteran a supplemental statement of the case 
after considering all evidence added to the record since a 
statement of the case was issued in March 2003.  That action 
has been accomplished, and the case is once again before the 
Board for review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD has caused occupational and social 
impairment with reduced reliability and productivity due to 
symptoms which include anxiety, depression social isolation, 
and occasional intrusive thoughts and flashbacks concerning 
his experiences in Vietnam.


CONCLUSION OF LAW

The criteria for an initial 50 percent disability evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 
4.125-4.132, Diagnostic Code 9411 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected PTSD.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of a rating decisions 
dated in November 2002, a statement of the case issued in May 
2003, a supplemental statement of the case issued in October 
2004, and two letters by the RO dated in July 2002 and March 
2004.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The July 2002 letter by the RO notified the veteran of the 
evidence he was responsible to obtain and which evidence, if 
any, VA would obtain.  This letter was issued prior to the 
RO's adjudication of his claim for service connection for 
PTSD in November 2002.  The Board notes that the claim for an 
initial higher evaluation is a downstream issue from the 
grant of service connection.  Grantham v. Brown, 114 F .3d 
1156 (1997).  VA's General Counsel recently held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent. VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. 
Principi, 17 Vet. App. 370 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the notice letter from the RO does not 
specifically contain the "fourth element," the Board finds 
the veteran was otherwise fully notified of the need to 
submit any evidence pertaining to his claim through the 
documents described above.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The veteran also underwent several VA 
psychological evaluations to determine the nature and 
severity of his PTSD.  These examinations appear adequate for 
rating purposes.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Merits of the Claim

The veteran filed a claim for service connection for PTSD in 
May 2002.  In a November 2002 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective April 4, 2002.  This appeal ensued 
after the veteran disagreed with the initial 30 percent 
evaluation.  Therefore, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staging," with equal consideration for the entire 
body of evidence.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the issue on appeal is entitlement to 
an initial evaluation higher than 30 percent for PTSD. 

A.  Factual Background

The veteran presented to triage at a VA medical center in 
March 2002 with complaints involving short-term memory loss 
and loneliness.  The veteran reported a two year history of 
"extremely bad" short-term memory.  He indicated that he 
was sleeping "pretty good" and was able to keep his anger 
under control.  Later, however, he reported difficulty 
sleeping.  He disclosed that he often felt lonely and did not 
have any friends.  He said he enjoyed hunting and fishing.  
Although he indicated that he "got down" when feeling 
lonely, he did not see himself as depressed.

At a mental health assessment in April 2002, the veteran 
reported that he had lived an isolated life since he divorced 
his third wife two years prior.  He indicated that he had 
worked for the past 14 years as a waste-water laboratory 
director for the city's department of utilities.  He reported 
that his symptoms included daily intrusive thought, 
nightmares, occasional depression, emotional detachment, an 
increased startle response, difficulty sleeping, as well as a 
decrease in memory and concentration.  He described episodes 
of depression which involved a sense of hopelessness, a 
foreshortened future, and wondering if others would be better 
off if he were dead.  However, he denied suicidal and 
homicidal ideation.  He indicated that such episodes would 
last approximately two weeks.  He also indicated that he had 
only one close friend, and that he had difficulty getting 
along with others because of his moodiness and short temper.  
He said his biggest concern involved memory problems and poor 
concentration.  He said he had to write things down in order 
to remember.

A mental status examination revealed that the veteran was 
alert and fully oriented.  His speech was spontaneous and 
goal directed.  He was cooperative and maintained good eye 
contact throughout the interview.  He had difficulty 
expressing emotional detail, particularly the events which 
led to the demise of his three marriages.  He reported some 
symptoms of depression and PTSD, but denied any suicidal and 
homicidal thoughts or plans.  Memory and concentration 
appeared to be intact.  He abstracted appropriate to proverbs 
and similarities.  His insight and judgment were good.  He 
reported that he would occasionally feel paranoid, but denied 
delusional thinking.  The examiner concluded with a diagnosis 
of PTSD.  Under Axis IV, for psychosocial stressors, the 
examiner noted (1) psychological and environmental stressors, 
(2) chronic illness in self, and (3) limited social support.  
A Global Assessment of Functioning (GAF) score of 55 was 
assigned. 

On July 12, 2002, the veteran reported that he only slept 
four hours a night.  He also reported difficulty with short-
term memory, attentiveness, concentration, and planning.  He 
reported marked startled responses, and said he was 
physiologically reactive to sharp noises.  He said he tended 
to isolate, and admitted that all three wives had complained 
of his distance and isolation as a factor in his divorces.  
He reported difficulty with his current supervisor at work, 
although he had been employed with the city for 14 years.  
According to the veteran, these problems had cost him jobs 
and marriages.  The clinician concluded that the veteran met 
the criteria for PTSD. 

On July 18, 2002, the veteran underwent a neuropsychological 
evaluation due to his complaints of general forgetfulness.  
During the interview, the veteran reported a decline in 
short-term memory over the past two years.  He described his 
forgetfulness as an annoyance that had not interfered with 
his ability to do his job or perform daily activities.  He 
said he was not sure if he was depressed, although he felt 
"run-down" all the time.  He also reported chronic problems 
with sleep.

On mental status examination, the veteran was alert and well 
oriented.  His speech was fluent and coherent, with no 
evidence of paraphasic errors.  His affect was mildly flat, 
and his behavior was appropriate to the situation.  He was 
pleasant and cooperative, and he demonstrated good effort 
during the entire evaluation.  However, he occasionally 
rushed through some tests in an effort to finish.  He also 
exhibited occasional frustration with his performance, even 
when he was doing quite well. 

Results from a neuropsychological evaluation indicated that 
most cognitive functioning fell within the normal range, with 
no evidence of global, lateralized or focal organic deficits.  
Despite the veteran's perceptions, he was capable of average 
to superior short-term memory functioning, although he had 
little confidence in his abilities.  There was a decline in 
mental processing speed and general metal efficiency; 
however, these findings were consistent with both PTSD and 
clinical depression.  Continued psychiatric and psychological 
care was recommended. 

On July 19, 2002, the veteran was seen for bipolar II 
disorder.  It was noted that the veteran's hypomanic episodes 
had never been very problematic and that he enjoyed the 
increase in energy and motivation.  However, he did not like 
the depressed phases and was currently depressed.  He stated 
that he had a markedly diminished interest in almost all 
activities most of the time.  He also reported feelings of 
worthlessness nearly every day.  He had recurrent thoughts of 
death, but denied suicidal ideation.  He indicated that he 
had been having panic attacks two to three times a week.  He 
also reported burst of energy in which he felt pumped with 
adrenaline.  During such phases, he had racing thoughts, was 
more distractible than usual, and would go on spending 
sprees.  The veteran indicated that his mood disturbance was 
severe enough to cause marked impairment in his 
relationships.  He reported that Sertraline had not helped 
his mood but had reduced his panic attacks from three to four 
per week to none in the past week.  The veteran also met the 
criteria for attention deficit hyperactivity disorder (ADHD), 
which was still problematic for him. 

A mental status examination revealed that the veteran was 
alert and fully oriented.  He denied auditory, visual, 
olfactory, and gustatory hallucinations; however, he did 
report tactile hallucinations of a spider crawling on him.  
He admitted to feeling suspicious but denied paranoia.  He 
denied insertion, withdrawal, and broadcasting.  However, he 
reported that he had a best friend with whom he could have a 
conversation without talking because he could read his mind.  
He also admitted to thought blocking.  His similarities and 
proverbs were abstract.  He was able to remember five out of 
five items after five minutes.  Remote recall was also intact 
when asked about Presidents.  His judgment was intact to 
structured questions.  He had no insight, however, as he 
stated, "I thought something was wrong with my head.  Maybe 
I was senile."  His concentration was also intact to 
structured questions.  He described his mood as "pretty 
good."  His affect was anxious and congruent to thought 
content. 

The clinician concluded with diagnosis of PTSD; bipolar II 
disorder, current phase depressed; ADHD, predominantly 
hyperactive/impulsive type; and alcohol dependence, in 
partial remission.  The Axis IV diagnoses included severe 
social isolation, employment dysfunction, and combat 
experiences in Vietnam leading to PTSD.  A GAF score of 55 
was assigned, which represented both his current score and 
the highest score for the past year.  The clinician noted 
that Sertraline was helping the veteran's anxiety.  She was 
also going to start him on Bupropion, which she felt would 
help with his impulsivity, lack of concentration, and general 
lack of interest.  

The veteran underwent a VA psychiatric examination in August 
2002.  During the interview, the veteran reported that his 
depression and insomnia had improved with medication.  He 
stated that he slept between three and seven hours a night.  
He also denied having panic attacks.  He indicated that he 
used to date quite a bit, but that he now spent his evenings 
staying home.  He said he had one close friend whom he rarely 
saw because he traveled a lot for work.  He also had a couple 
of friends who lived in Western Kansas.  He said he would 
return home a couple of times a year and go hunting and 
fishing with his father and brother.  He said he avoided 
conflicts and difficult relationships by choosing to not 
participate in them.  The veteran enjoyed spending his free 
time fishing and hunting by himself.  He admitted that he had 
abused alcohol and drugs after returning home from Vietnam, 
but that this was no longer a problem for him.  The examiner 
noted that the veteran adequately managed his activities of 
daily living.  For example, he had been able to maintain a 
lengthy employment in spite of a nine year conflict with his 
supervisor.  

A mental status examination revealed that the veteran's 
behavior appeared normal.  He was described as neat and had 
good hygiene.  He was oriented to person, place, time, and 
situation.  His speech was of normal rate, pitch, and volume, 
and his vocabulary usage was appropriate with his educational 
level.  His memory, including immediate, recent and remove, 
was intact.  Although the veteran reported significant 
difficulty with short-term memory, it was not evident during 
the evaluation.  It was noted that he was able to attend and 
concentrate throughout the interview.  No signs of any 
thought disorder were present, as the veteran denied 
hallucinations and delusional thinking.  The veteran also 
denied suicidal and homicidal ideation.  His judgment was 
good.  He was also able to abstract.  The examiner noted that 
the neuropsychiatric examination in July 2002 indicated that 
the veteran's cognitive functioning was within normal limits.  
The examiner diagnosed the veteran with PTSD and alcohol 
dependence, in partial remission.  Under Axis IV, the 
examiner noted, "Social isolation with long history of post-
traumatic stress disorder."  A GAF score of 57 was assigned.  
The examiner noted that the veteran's prognosis was fair to 
good. 

VA outpatient treatment records dated from 2002 to 2004 show 
that the veteran participated in both individual and group 
therapy for PTSD, bipolar II disorder, and panic disorder.  
An August 2002 entry noted the veteran's complaints of 
intrusive thoughts of the war, difficulty concentrating, and 
difficulty with memory.  He said he worked alone and seldom 
had contact with other people.  He stated that he tended to 
isolate and spent his leisure time hunting, fishing, and 
watching television.  He explained that he had frequent 
contact with one son who lived nearby, but not a lot of 
contact with his other son who lived in another state.  The 
veteran denied ever abusing others. 

When seen in October 2002, the veteran reported feeling 
better and less anxious.  He said he was less irritable but 
would still experience episodes of intense anger in which he 
felt like "choking" people.  This feeling usually lasted 
for an hour, but left lingering feelings all day.  The 
veteran therefore agreed to have his Sertraline increased.  
He also complained that he was still not sleeping well.  He 
reported no hyperactivity on his antidepressant medication.  
The clinician indicated that the veteran's irritability 
appeared to be arising from his depression.  A mental status 
examination revealed no significant findings. 

In December 2002, the veteran reported that he had been less 
angry, and that his boss and others had commented that he 
seemed calmer.  He reported no mania or hypomania on 
Sertraline.  According to the veteran, his co-workers still 
expressed fear about whether he was safe to work with, 
although his supervisor had been completely supportive and 
understanding.  The veteran stated that he no longer had 
nightmares.  Objectively, he veteran was alert, and his 
thought processes were coherent and goal directed.  The 
diagnoses were  PTSD and bipolar II disorder, improved. 

In February 2003, the veteran reported difficulty sleeping 
and an increase in PTSD symptoms due to working a lot of 
overtime.  He believed that the group was helping him deal 
with these symptoms.  In a group therapy session in March 
2003, it was noted that the veteran had become increasingly 
withdrawn and depressed.  In April 2003, the veteran reported 
ongoing startle responses to loud noises.  However, he 
reported that his medications were helping with his 
depression, anxiety, and sleep.  Objectively, the veteran was 
alert, and his thought processes were coherent and goal 
directed.  The diagnostic assessment included PTSD, bipolar 
II disorder, and panic disorder.  In a group session in April 
2003, the therapist noted that the veteran's grooming had 
recently deteriorated.  The veteran also complained of 
increased hypersomnia, and said that he had recently become 
more reclusive.  

An August 2003 report notes the veteran's complaints of 
feeling tired and lonely.  The veteran disclosed an ongoing 
longing for relationships, but also acknowledged his 
difficulty tolerating closeness with others.  He said he 
missed his two grandchildren who had recently moved to 
Colorado.  He denied having racing thoughts but did describe 
"jangled" thoughts.  The clinician noted that the veteran 
had bipolar disorder and that he would start him on Lithium.  
Objectively, the veteran was alert, and his though processes 
were coherent and goal directed. 

In March 2004, the veteran said he was afraid that he was 
going to "blow up" at work after describing an incident in 
which a supervisor told him that he "did not have enough to 
do," after the veteran had explained that his medications 
made him very tired.  He said he was angry that his 
supervisors did not understand his illness.  The veteran also 
reported increased stress at work because of new demands from 
his supervisors and less flexibility in attending treatment 
sessions.  

During a group therapy session in May 2004, the veteran 
reported improvement at work as well as gradual resumption of 
fishing and spending more time with his significant other.  
In June 2004, the veteran reported problems at work because 
his supervisor had been pressuring him not to use sick leave.  
He reported that the Lithium helped control his irritability.  
A mental status examination revealed that the veteran was 
alert, and that his thought processes were coherent and goal 
directed.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
30 percent rating is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

A 50 percent rating is assigned where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2004) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id.  The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  The 
evidence considered in determining the level of impairment 
under 38 C.F.R. § 4.130 is not restricted to symptoms 
provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126 (2004).

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 50 percent 
evaluation for the veteran's PTSD since the initial grant of 
service connection.  In addition to PTSD, the Board notes 
that the veteran suffers from bipolar disorder, panic 
disorder, ADHD, and alcohol dependence, in partial remission, 
none of which is service connected.  Since no medical 
professional has clearly separated the effects of the 
veteran's service-connected PTSD from his nonservice-
connected psychiatric disorders, the Board will attribute all 
of his symptoms to his service-connected PTSD.  See 
Mittleider, supra.

The evidence of record shows that the veteran's PTSD symptoms 
have produced occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
depression, an increased startled response, occasional 
intrusive thoughts and nightmares about Vietnam, and 
difficulty in establishing and maintaining effective work and 
social relationships.  Accordingly, the Board finds that the 
veteran's PTSD meets the criteria for a 50 percent evaluation 
under the general rating formula for mental disorder.

The Board notes that the veteran does not experience some of 
the symptoms listed in the criteria for a 50 percent 
evaluation, namely circumstantial, circumlocutory or 
stereotyped speech; weekly panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking.  As noted above, however, the 
veteran is not required to prove the presence of all, most, 
or even some, of the enumerated symptoms recited under the 
rating criteria.  See Mauerhan, supra.  Here, the evidence 
shows that the veteran's symptoms involving an increased 
startled response, occasional intrusive thoughts and 
nightmares, and social isolation have resulted in 
occupational and social impairment equivalent to what would 
be caused by the symptoms listed for a 50 percent evaluation 
under the general rating formula for mental disorders.  Id.

A 50 percent evaluation is also consistent with the GAF 
scores of 55 and 57 assigned by several mental health care 
professionals.  These scores contemplate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV 46-47 (1994).

In reaching this decision, the Board also finds that an 
evaluation higher than 50 percent for the veteran's PTSD is 
not warranted at any time since the initial grant of service 
connection.  The clinical evidence reveals that the veteran 
does not exhibit any of the symptoms described in the 
criteria for a 70 percent evaluation.  For example, there is 
no evidence of any suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

The Board places significant probative value on the fact that 
the veteran has been employed for over 15 years by the city.  
Moreover, mental status examinations have consistently shown 
the veteran to be alert and fully oriented; his thought 
processes have also been described as coherent and goal 
directed.  Although the veteran has reported problems with 
his short-term memory and his ability to concentrate, 
findings from a neuropsychological evaluation indicated that 
most cognitive functioning fell within the normal range.  
Furthermore, the veteran does not appear to be unable to 
establish and maintain effective relationships as a result of 
his PTSD, but, rather, has difficulty in doing so.  The Board 
emphasizes that the veteran has continued to maintain a 
relationship with his father, his brother and one of his 
sons.  The veteran also said he had a best friend and several 
other friends who live out of state.  The Board notes that 
these findings are consistent with the GAF scores of 55 and 
57, which indicate essentially moderate symptoms.  Thus, the 
preponderance of the evidence is against an evaluation higher 
than 50 percent for the veteran's PTSD.  

The Board thus concludes that the veteran's disability due to 
PTSD is most consistent with a 50 percent evaluation under 
the criteria for rating mental disorders since the initial 
grant of service connection.  The Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for the veteran's PTSD since the initial 
grant of service connection. 

C.  Consideration of an Extraschedular Evaluation

The Board notes that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the Board finds that the veteran's PTSD has not 
resulted in inpatient treatment and has not caused marked 
interference with employment beyond that contemplated by the 
currently assigned 50 percent evaluation.  The record 
indicates that the veteran has worked full time for over 15 
years for the city's department of utilities.  Although his 
PTSD may impair his ability to work, any such impairment is 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board thus finds 
that the veteran's service-connected PTSD does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent evaluation for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


